Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 8, and 14 have been amended.
Claims 1, 3 – 7, 9 – 13, and 15 – 18 are original.
Claims 1 – 18 are pending.

Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive. 

With regarding to the amendments to claims 2, 8, and 14, the §112¶2 has been withdrawn.

With regard to the Wartofsky reference not teaching “communication to an unmanned aerial system traffic management the flight state via a wireless wide area network,” a “user equipment,” and “…determining a change in flight state of an unmanned aerial vehicle,”, the Examiner respectfully disagrees. First of all, Wartofsky teaches air traffic control technology; as understood, and based on Applicant’s specification, ATC will inherently embed/include “user equipment” for wireless communication; it is also known that ATC communication is through a wide area network. It is the Examiner’s position the cited portions of Wartofsky support Applicant’s claimed language. In combination, paragraphs [0061], [0062], [0066, [0072], and [0074] at least of Wartofsky support the claimed language.

It is noted that the secondary reference has not been argued against.

In view of the above, the rejection of claims 1 – 3, 5 - 9, 11 – 15, 17, and 18 is proper and is hereby maintained.

Claims 4, 10, and 16 are still objected as containing allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 – 7, 9, 11 – 13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. NO. 20200043347 A1 to Wartofsky (“Warsofsky”).

Regarding claim 1, Wartofsky teaches a method of wireless
communication performed by a user equipment (UE)-communication with a remote user J§0009-0019 at least, comprising: determining a change in flight state (fight status) of an unmanned aerial vehicle (UAV) - (§0061- 0062 at least; communicating to an unmanned aerial system traffic
management (UTM) the fight state via a wireless wide area network (WWAN) - 440066, 0072, 0074.
Regarding claim 3, Wartofsky’s teaching, further comprising
communicating to the UTM a capability information of the UAV, wherein the
capability information comprises the flight state (flight status)- ¢§0061-0062
at least.
	
	Regarding claim 5, Wartofsky’s teaching, wherein the communicating to an UTM the flight state comprises communicating to a presence server the determined change in the flight state (by way of server 60; 40039, 0072-0073).

	Regarding claim 6, Wartofsky teaches a method of communication performed by an unmanned aerial system traffic management (UTM), comprising: receiving an information indicative of a change in a flight state of an unmanned aerial vehicle (UAV) - (0061-0062 at least; managing comprises at least one of allocating flight path (IFR/VFR), allocating resource, and managing traffic (via ATC) - (0007 - 0011, 0014-0019, 0028, 0041, 0046, 0047, 0059 at least.

Regarding claim 7, Wartofsky teaches a user equipment (UE) for
wireless communication (see fig. 1 or 2 at least), comprising: a memory
(104); and at least one processor (110/120 or 210/220) coupled to the
memory and configured to: determine a change in flight state (flight status)
an unmanned aerial vehicle (UAV) - ¢§0061-0062 at least; communicate to
an unmanned aerial system traffic management (UTM) the fight state via a
wireless wide area network (WWAN) - 440066, 0072, 0074 at least.

Regarding claim 9, Wartofsky’s teaching, further comprising
communicating to the UTM a capability information of the UAV, wherein the
capability information comprises the flight state (flight status)- ¢§0061-0062
at least.

Regarding claim 11, Wartofsky’s teaching, wherein the
communicating to an UTM the flight state comprises communicating to a
presence server the determined change in the flight state (by way of server
60; ¢§{0039, 0072-0073).

Regarding claim 12, Wartofsky teaches an unmanned aerial system
traffic management (UTM) for communication, comprising: a memory (104);
and at least one processor (110/120 or 210/220) coupled to the memory
and configured to receiving an information indicative of a change in a flight
state (flight status) of an unmanned aerial vehicle (UAV) - 0061-0062 at
least; managing comprises at least one of allocating flight path (IFR/VFR),
allocating resource, and managing traffic (via ATC) - ¢§0007 - 0011, 0014-
0019, 0028, 0041, 0046, 0047, 0059 at least.

Regarding claim 13, Wartofsky teaches an apparatus for wireless
communication by a user equipment (UE)-communication with a remote
user §§0009-0019 at least, comprising: determining a change in flight state
(fight status) of an Unmanned aerial vehicle (UAV) - (40061-0062 at least;
communicating to an unmanned aerial system traffic management (UTM)
the fight state via a wireless wide area network (WWAN) - ¢§0066, 0072,
0074.

Regarding claim 15, Wartofsky’s teaching, further comprising
communicating to the UTM a capability information of the UAV, wherein the capability information comprises the flight state (flight status) - (0061 -
0062 at least.

Regarding claim 17, Wartofsky’s teaching, wherein the
communicating to an UTM the flight state comprises communicating to a
presence server the determined change in the flight state (by way of server
60; ¢§{0039, 0072-0073).

Regarding claim 18, Wartofsky teaches an unmanned aerial system
traffic management (UTM) for communication, comprising: receiving an
information indicative of a change in a flight state (flight status) of an
unmanned aerial vehicle (UAV) - 40061-0062 at least; managing
comprises at least one of allocating flight path (IFR/VFR), allocating
resource, and managing traffic (via ATC) - (0007 - 0011, 0014-0019,
0028, 0041, 0046, 0047, 0059 at least.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being
unpatentable over Wartofsky as applied to claims 1, 7, and 13 above, and
further in view of U.S. Pub. No. 20190164434 A1 to Cantaloube
(“Cantaloube’).
As discussed above, Wartofsky teaches all of the limitations of the
respective base claims, but is not explicit on the flight state comprises a
mobile mode, a stationary mode, or a flight mode.

However, Cantaloube teaches, in the same of endeavor of UAV
system, a flight comprising flight state comprises a mobile mode, a
stationary mode, a flight mode (Cantaloube teaches three corresponding
modes; note 0076).

It would have been obvious to one of ordinary skill in the art before
the effective filing date of the invention to have modified Wartofsky’s
teaching by including flight state comprises a mobile mode, a stationary
mode, a flight mode as evidenced by Cantaloube in order to control the
UAV to adhere to different flight modes.
Allowable Subject Matter
Claims 4, 10, and 16 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of record does not adequately teach, in the context of
updating UAV status in UAS ecosystem and in combination with other
limitations, initiating a radio link failure (RLF) procedure; communicating
to the UTM a capability information, wherein the capability information is
based on the determined change in the flight state.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663